Mount, J.
This action was brought by the respondent to recover certain expenses, and for loss of earning capacity of her minor son during infancy, by reason of personal injuries received by her son in a collision, as stated in Harris v. Puget Sound Elec. R., ante p. 289, 100 Pac. 838, and Id. ante p. 298, 100 Pac. 841. This case was tried to the court without a jury and was based upon the same state of facts as shown in the other two cases. It was stipulated that, in the event the court should find in favor of the plaintiff and against the defendant, the amount of recovery should be fixed in the sum of $1,000. The trial court found that the plaintiff Wqs entitled to recover, and entered a judgment for $1,000. The defendant has appealed.
The questions decided in the other two cases are conclusive of the same questions presented in this case. The contention made in this case, in addition to what was made in the other two, is that the bringing of case No. 7473 by the mother was an emancipation of the minor by her, and Daly v. Everett Pulp & Paper Co., 31 Wash. 252, 71 Pac. 1014, and Donald v. Ballard, 34 Wash. 576, 76 Pac. 80, are relied upon. In these cases, however, there had been one recovery by the guardian for the minor, and it was held that there could not be another recovery for items which had already been settled or recovered in a former action. In this case there has been no previous recovery for loss of wages during minority of the son Otto, nor for expenses of the mother incurred in treatment for his injuries. These items were expressly excluded from the consideration of the jury in. the action brought by the minor through his guardian ad litem. When a minor is injured, two causes of action arise, one in favor of the minor for pain and suffering and permanent injury, the other in favor of the parents for loss of services during mi*301nority, or expenses of treatment. Bal. Code, § 4829 (P. C. § 257) ; Hedrick v. Ilwaco R. & Nav. Co., 4 Wash. 400, 30 Pac. 714. These causes may be joined or tried in separate actions. They appear to have been properly tried in separate actions in this case.
The judgment is therefore affirmed.
Rudkin, C. J., Crow, Fullerton, Chadwick, Gose, and Dunbar, JJ., concur.